Rothrock, J.
I. Certain instructions which the defendants requested the court to give to the jury were refused. Complaint is made of this action of the court. We do not discover any error in this regard. The case was purely one of fact. The only questions to be determined by the jury were the mutual accounts of the parties. The instructions given by the court fairly placed before the jury all the questions in the case.
*755II. It is claimed that the verdict is without support in the evidence. A careful examination o'f all the evidence has led us to the conclusion that we cannot disturb the judgment on this ground. The testimony of George Albee on behalf of the plaintiff, in connection with Exhibit “G” to be found on page 37 of the abstract, in our opinion raises a fair conflict with the evidence introduced by the defendants.
Affirmed.